Case 1:21-cv-22445-KMM Document 20 Entered on FLSD Docket 07/26/2021 Page 1 of 1
                                                                                        FILED BY !                                   D
                                                                                                                                         C.
                                                                                                                                         .




                                         / Cf XJ ff                                ,
                                                                                   f(           ArJ
                                                                                                  UL6 No2s0y
                                                                                                  puqEojsy
                                                                                               ct- s
                                                                                                           21                    .
                     j                                                                         s.D.oF&à.-w,
                                                                                                          es.

                          :* @*                      #                                                                               j
                     ?. completei- s                                                           #
                     i . p-         ,z - a.                         A. -
                     '
                              yourn. eandaddw ont- - -                             -
                  j sot- wecan< m thecad toyou.                     x                                       n-
                  y
                  j*oAr
                      tt
                       o
                       an
                  '1 m a
                        ch
                         th
                          t
                          e
                          h1
                           en
                            *t#t
                               v
                               otheœkofthem<>
                                 ce> %
                                                                    w.. .s              .           a.o ;=x.
                                                                                                           -
                               w --xz:
                      '                 SKMW t &         V              'w.                    . j,u.
                      Ww /'
                          , b>           rzv M       r                  KR - -          '' >                De
                               '/Xm'W W /CX
                     V>       A#4& zwvze S<
                               '
                                                         '
                                   Aw
                                   '
                                         D û zo
                 1                               5'y -% /
                                                 .



                 ,       1111111111111111111111111111I111111 u
                                                             dc -w             -

                !         9590 9402 6480 0346 2930 38          **- - --''-
                                                             Or'   --    '.-
                                                                           '--
                                                                           . -               o=
                                                                                             Q c----* =
                                                                                              --
                                                                                              *'                 ,.    tj
                                                                                                                      .-
                                                                                                        -
                 .z7AD>ëelN=- > - - >-
                            na5D Dnna au
                                                         q
                                                         o=  -- -......                      0r r.-                         ,

                                                 aa as1a
                                                          ,
                                                          '= %*
                                                              .
                                                               '
                                                                                                   ..
                                                                                                                           .
                t
                .
                  qqqPrm 3811,?9#2020P5M7R.              .1. - = =
                                                             ... = >                                                        t
                          .
                                          M -
                                            .
                                                                                            = - --*'                       tr:
                                                                                                   Q - --
                                                                                                                      ,-   z




                                                                                                            >>
